Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 37-38, 47-53 and 57-59 are rejected under 35 U.S.C. 103 as being unpatentable over Goodman (US-4483934-A) with evidence of Toro (US-5190900-A), William (US-1622099-A) and further in view of Lang (US-3947392-A). 
Regarding claims 37, 47, 48, 52 and 57, Goodman teaches a method of treating a clay material (raw bentonite) comprising combining a first clay with at least one reducing agent to produce a treated clay, wherein the first clay comprises montmorillonite (Col. 1, lines 30-35, teaching a method for treating raw bentonite; Col. 1, lines 52-60 and Col. 2, lines 1-6, teaching that the raw bentonite is treated with a reducing bleaching agent, sodium formaldehyde sulphoxylate. The person of ordinary skill in the art would understand that it is well known that the raw bentonite is a type of montmorillonite clay.
The amount of iron present as ferric iron (Fe3+) in the first clay is at least partially reduced to ferrous iron (Fe2+) in the treated clay (Col. 1, lines 65-68, teaching that the iron oxides (Fe3+) of the bentonite are removed by chemical means; also Col. 2, lines 9-12, teaching that after treatment with the reducing bleaching agent, the bentonite is separated from the aqueous solution containing dissolved iron compounds (Fe2+). It is well known that the iron oxide (containing ferric iron (Fe3+)) is treated by the reducing bleaching agent to form the dissolved iron compound which contains ferrous form iron (Fe2+). See evidence of Toro, lines 44-61, discloses that the iron present as ferric iron (Fe3+) in the material for bleaching to be eliminated by making it totally soluble and hence removable by washing….. any ferric iron present either as iron sesquioxide or as jarosite to be reduced, and by maintaining the iron in ferrous form and hence more soluble by virtue of its greater solubility compared with the corresponding oxidized metal form. It would be obvious to the ordinarily skilled artisan to realize that the iron oxide being treated with reducing bleaching agent to form ferrous ion.
Goodman teaches that at least one reducing agent is added in an amount ranging from about 0.01% to about 10.0% by weight with respect to the weight of the first clay (Col. 2, lines 12-17, teaching 2.25 to 45 kilograms of reducing agent being added into per tonne of the bentonite. One tonne is 1000 kilograms, the reducing agent is equivalent to (2.25/1000)*100=0.25% to (45/1000)*100=4.5% by weight with respect to the weight of the bentonite.). It has been held that a prima facie case of obviousness exists where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In the instant case, Goodman's disclosed range of “0.25% to 4.5%” lies within Applicant's claimed range of “0.01% to 10.0%” “0.01% to 5%” and “0.01% to 3.0%”.
Goodman is silent about that at least one reducing agent comprises sodium sulfite; however, Goodman teaches that the reducing agent could be sodium dithionite, which is also known as sodium hydrosulfite, and other reducing bleaching agents (Col. 2, lines 1-3) 
William teaches employing probably sodium hydrosulphite, sodium sulphite and sulphite of zinc or other metal employed to bleach clay (lines 71-83). It is reasonably expect that the sodium sulphite and sodium hydrosulphite are alternatively chemicals to be selected to bleach clay.
It would be obvious to the ordinarily skilled artisan at the time the invention was effectively filed to select the sodium sulphite, as the reducing agent of Goodman because William discloses that sodium sulphite and sodium hydrosulphite are alternatively chemicals to be selected to bleach clay (lines 71-83) and Goodman teaches that the reducing agent could be sodium dithionite, which is also known as sodium hydrosulfite, and other reducing bleaching agents.
Combined teaching of Goodman and William teaches the similar clay being treated with similar processes. Swelling volume is a characteristic for the treated clay. It would be obvious to the ordinarily skilled artisan to realize the disclosed treated clay of Goodman which satisfies the claimed ranges of swelling volume. It has been held that “when the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possess properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant" as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).
Goodman et al. fail to teach that further comprising combining the treated clay with sand to form a clay/sand mixture, and preparing a mold from the clay/sand mixture.
Lang teaches that the foundry sand core and mold compositions of this invention comprise a major amount of foundry sand and minor amounts of clay (Col.2, lines 31-34), wherein the clay is preferably first treated with an alkali metal compound. Such compounds include, as for example, alkali metal carbonates, hypophosphates, oxalates, borates, phosphates, silicates, sulfites and tartrates (Col 6, lines 21-29). 
It would be obvious to the ordinarily skilled artisan at the time the invention was effectively filed to select the treated clay of Goodman et al. to be mixed with the sand to from the mold composition as taught by Lang based on the fact that mixing alkali-treated clay with the sand to form the mold composition is known in the art (Col 6, lines 21-29 of Lang) and also the skilled artisan could select the treated clay of Goodman et al. to be used in the mold composition as taught by Lang to yield predictable result.
Regarding claim 38, Goodman teaches that the first clay comprises bentonite (see Col. 1, lines 30-32, teaching a method for treating raw bentonite.).
Regarding claim 49, Goodman teaches adding soda ash (sodium carbonate) to the first clay (Col. 2, lines 23-31, teaching a second step of adding 1%-20% of solid sodium carbonate to the iron oxide-free bentonite.).
Regarding claim 50, Goodman teaches the soda ash (sodium carbonate) is added in an amount ranging from about 1 % to about 15% by weight, with respect to the weight of the first clay (Col. 2, lines 23-31, teaching a second step of adding 1%-20% of solid sodium carbonate to the iron oxide-free bentonite.). It has been held that a prima facie case of obviousness exists where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In the instant case, Applicant's claimed range of "1%-15%" lies within Goodman's disclosed range of “1% to 20%”.
Regarding claim 51, Goodman teaches that the soda ash (sodium carbonate) is added to the first clay at a same time the first clay is combined with the at least one reducing agent (Col. 2, lines 23-31, teaching a second step of adding solid sodium carbonate to the iron oxide-free bentonite.). It has been held that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) and that the selection of any order of mixing ingredients is prima facie obvious In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930).
Regarding claim 53, Goodman teaches that the treated clay has a compression strength ranging from about 200 N to about 700 N (Goodman disclosed the claimed treated clay (rejection of claim 37) and claimed reducing agent (rejections of claim 45-46). Goodman teaches the similar clay being treated with similar processes. Compression strength is a characteristic for the treated clay. It would be obvious to the ordinarily skilled artisan to realize the disclosed treated clay of Goodman which satisfies the claimed ranges of compression strength.). It is has been held that “when the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possess properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant" as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).
Regarding claims 58-59, US’392 discloses that standard foundry refractory and bentonite-type clays may be utilized in the compositions of this invention, but it is preferred that a major proportion of the total clay be a bentonite type of clay. Western or natural sodium bentonite and native or sub-bentonitic clays are useful. The Western clays impart better workability characteristics to the core and mold compositions than the sub-bentonitic clays. The difference in the properties imparted to the sand compositions is apparently due to differences in the chemical compositions of the clays. Sub-bentonitic clays are generally calcium or magnesium varieties of montmorillonite and may contain substantial proportions of non-clay or non-montmorillonite impurities. The Western bentonitie clays, which are natural sodium clays, are sometimes herein referred to merely as "bentonitic" clays (col. 6, lines 4-20). Thus the total clay can have the secondary clay set forth in claims 58-59.

Claims 39-40 and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Goodman, William (US-1622099-A) and Lang as applied to claim 37, and further in view of Andrew (US-3408305-A).
Regarding claim 39, Goodman and William is silent about the first clay comprising sodium bentonite, calcium bentonite, or a combination thereof; however, Goodman that the bentonite is a natural raw bentonite (Col. 1, line 10).
Andrew teaches the naturally occurring bentonites, which are the so-called “sodium bentonites” and the “alkaline earth bentonites” (Col. 2, lines 26-30).
It would be obvious to the ordinarily skilled artisan at the time the invention was effectively filed to select the sodium bentonites of Andrew to be the natural clay as taught by Goodman based on the fact that the naturally occurring bentonites are well-known to be “sodium bentonites”.
Regarding claim 40, Goodman and Andrew teaches that the first clay is an activated clay and comprises an activated sodium bentonite, an activated calcium bentonite, or a combination thereof (Goodman and Andrew teaches that the treated clay comprises sodium bentonites; Goodman teaches that comprises the steps of: (i) treating the raw bentonite as mined to reduce substantially surface staining by iron oxides (Col. 1, lines 31-35). Since Goodman and Andrew teach that the sodium bentonite is treated by adding solid sodium carbonate (Col. 2, lines 23-31 of Goodman), the sodium bentonite of Goodman and Andrew is activated by the alkaline activation.
Regarding claims 58-59, US’392 discloses that standard foundry refractory and bentonite-type clays may be utilized in the compositions of this invention, but it is preferred that a major proportion of the total clay be a bentonite type of clay. Western or natural sodium bentonite and native or sub-bentonitic clays are useful. The Western clays impart better workability characteristics to the core and mold compositions than the sub-bentonitic clays. The difference in the properties imparted to the sand compositions is apparently due to differences in the chemical compositions of the clays. Sub-bentonitic clays are generally calcium or magnesium varieties of montmorillonite and may contain substantial proportions of non-clay or non-montmorillonite impurities. The Western bentonitie clays, which are natural sodium clays, are sometimes herein referred to merely as "bentonitic" clays (col. 6, lines 4-20).
Claims 41-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goodman and William (US-1622099-A) and Toro, further in view of Lang (US-3947392-A).
Regarding claim 41, Goodman et al. fails to teach that the treated clay comprises at least 1500 ppm of total acid soluble iron (ferrous iron).
Toro teaches a process for bleaching the kaolin clay to reduce the ferric iron to be in ferrous form (Col. 1, lines 43-61), and also teaches that the content of soluble ferrous iron of the treated clay is 3130ppm (Col. 5, example 5). It has been held that a prima facie case of obviousness exists where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In the instant case, Applicant's claimed range of "at least 1500" overlaps with Toro's disclosed range of “3130ppm).
It would be obvious to the ordinarily skilled artisan at the time the invention was effectively filed to modify the treated clay of Goodman to have the content of soluble ferrous iron as taught by Toro, by maintaining the higher content of iron in ferrous form and hence more soluble by virtue of its greater solubility compared with the corresponding oxidized metal form (Col. 1, lines 43-61 of Toro).
Goodman et al. fail to teach that further comprising combining the treated clay with sand to form a clay/sand mixture, and preparing a mold from the clay/sand mixture.
Lang teaches that the foundry sand core and mold compositions of this invention comprise a major amount of foundry sand and minor amounts of clay (Col.2, lines 31-34), wherein the clay is preferably first treated with an alkali metal compound. Such compounds include, as for example, alkali metal carbonates, hypophosphates, oxalates, borates, phosphates, silicates, sulfites and tartrates (Col 6, lines 21-29). 
It would be obvious to the ordinarily skilled artisan at the time the invention was effectively filed to select the treated clay of Goodman to be mixed with the sand to from the mold composition as taught by Lang based on the fact that mixing alkali-treated clay with the sand to form the mold composition is known in the art (Col 6, lines 21-29 of Lang) and also the skilled artisan could select the treated clay of Goodman to be used in the mold composition as taught by Lang to yield predictable result.
Regarding claims 42-44, Goodman et al. fail to teach that a ratio of Fe2+ to Fe3+ of the treated clay is greater than 3 (as claimed in claim 42), greater than 5 (as claimed in claim 43), and greater than 10 (as claimed in claim 44).
Toro teaches see that the content of soluble ferrous iron is 3130ppm, and the content of ferric iron is 20ppm (Col. 5, example 5). The ratio of Fe2+ to Fe3+ of the treated clay is greater than 3, 5, and 10 
It would be obvious to the ordinarily skilled artisan at the time the invention was effectively filed to modify treated clay of Goodman to have the ratio of Fe2+ to Fe3+ as taught by Toro in order to maintain the higher content of iron in ferrous form and hence more soluble by virtue of its greater solubility compared with the corresponding oxidized metal form (Col. 1, lines 43-61 of Toro). 
It should be noted that the optimization of the ratio of Fe2+ to Fe3+ would be prima facie obvious to the ordinarily skilled artisan in view that reducing more ferric iron to be in form of ferrous iron is able to obtain high-quality products, for example, improving a degree of whiteness (Col. 1, lines 44-50 of Toro). The ordinarily skilled artisan could readily obtain the claimed ratio of Fe2+ to Fe3+ by routine experimentation. 
It has been held that 'where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.' In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claims 37, 41 - 44, 48, 52 - 54 and  57-59 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Preparation of Fe(II)-montmorillonite by reduction of Fe(III)-montmorillonite with ascorbic acid” to Manjanna, further in view of US20050121168A(US’168)
Regarding claims 37, 52 and 57, Manjanna discloses preparing Fe(II)-montmorillonite (mont) using Fe(III)-mont as the starting material. Fe(III)-mont was treated with ascorbic acid (vitamin C) solution at 70 °C for ~12 h in Ar atmosphere. All of the adsorbed iron(III) was reduced to form Fe(II)-mont. 
The samples of Fe-1 or Fe-2 were first dispersed in water for ~12 h in the ratio of 1 g/100 ml. Ascorbic acid was then added and the dispersion was stirred at ~70 °C for 12 h under Ar. The ascorbic acid concentration was about 8 and 5 mM respectively per each gram of Fe-1 and Fe-2 based on the corresponding amounts adsorbed Fe(III). See Conversion of Fe(III)- to Fe(II)-montmorillonite. It has been held that “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”
To evaluate the feasibility of solid-state preparation, 1 g of Fe(III)-mont, (Fe-2) and ascorbic acid (0.06 g) were ground in open atmosphere at different relative humidity
(RH) conditions (reducing agent amount 6%), 20–80%. It is read on the claimed reducing agent amount, and “About” permits some tolerance. It has been held that “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”The time required for the conversion of all Fe(III) to Fe(II) could be seen from the color change i.e., the initial brown color of the mixture became grayish white in a few minutes depending on RH. 2.2. See Conversion of Fe(III)- to Fe(II)-montmorillonite.
It has been held that “where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Manjanna discloses the similar clay being treated with similar processes. Swelling volume is a characteristic for the treated clay. It would be obvious to the ordinarily skilled artisan to realize the disclosed treated clay of Goodman which satisfies the claimed ranges of swelling volume. It is has been held that “when the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possess properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant" as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980)”.
Although Manjanna is silent about the using of the clay in the moulding, US’168 discloses that it is known that in foundry technology, synthetic molding sands are used, which essentially consist of the refractory, granular basic substance, i.e. granular mass, and additives. The additives have various tasks. In particular, they are supposed to contribute to an improvement of the surface quality of the cast parts produced using the molding sand described. Binders are added to the molding sands as additives. These binders are usually natural inorganic binders, such as clays, particularly clays that contain montmorillonite, so-called bentonites. A mold is made. ([0002] and [0032]).
Thus, it would be obvious to the ordinarily skilled artisan at the time the invention was effectively filed to use the treated montmorillonite, motivated by the fact that US’168 discloses that it is known that in foundry technology, synthetic molding sands are used, which essentially consist of the refractory, granular basic substance, i.e. granular mass, and additives and binders such as montmorillonite and bentonites et al. are added to the molding sands as additives ([0002]).
Regarding claim 41, Manjanna discloses the total acid soluble iron(II)(226meq/100g, read on the at least1500ppm). See table 1.
Regarding claims 42 - 44, Manjanna discloses preparing Fe(II)-montmorillonite (mont) using Fe(III)-mont as the starting material. Fe(III)-mont was treated with ascorbic acid (vitamin C) solution at 70 °C for ~12 h in Ar atmosphere. All of the adsorbed iron(III) was reduced to form Fe(II)-mont(abstract) .
Regarding claim 48, Manjanna teaches that the samples of Fe-1 or Fe-2 were first dispersed in water for ~12 h in the ratio of 1 g/100 ml. Ascorbic acid was then added and the dispersion was stirred at ~70 °C for 12 h under Ar. The ascorbic acid concentration was about 8 and 5 mM respectively per each gram of Fe-1 and Fe-2 based on the corresponding amounts adsorbed Fe(III). See Conversion of Fe(III)- to Fe(II)-montmorillonite. It has been held that “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”
To evaluate the feasibility of solid-state preparation, 1 g of Fe(III)-mont, (Fe-2) and ascorbic acid (0.06 g) were ground in open atmosphere at different relative humidity
(RH) conditions (read on the claimed reducing agent amount, “About” permits some tolerance), 20–80%. The time required for the conversion of all Fe(III) to Fe(II) could be seen from the color change i.e., the initial brown color of the mixture became grayish white in a few minutes depending on RH. 2.2. See Conversion of Fe(III)- to Fe(II)-montmorillonite.
Regarding claim 53, Manjanna teaches the similar clay being treated with similar processes. Compression strength is a characteristic for the treated clay. It would be obvious to the ordinarily skilled artisan to realize the disclosed treated clay of Goodman which satisfies the claimed ranges of compression strength. It is has been held that “when the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possess properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant" as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).
Regarding claims 57- 58, US’168 disclose that structural silicates or tectosilicates, such as, for example, zeolite, but also pumice or pumice stone, allophane, imogolite, siliceous earth, polygarskites, sepiolites, diatomaceous earth, clays (treated with acid and/or heat), or the like are used as porous materials that are not capable of swelling is used([0014]). Polygarskites is read on the claimed second clay recited in claim 58.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that none of Goodman, Toro, Andrew, and William teach the recited method of combining a first clay with at least one reducing agent to produce a binding agent and combining the binding agent with sand to form a clay/sand mixture and there is no reason or motivation to combine the reference teachings of Goodman, Toro, Andrew, William, and Lang to arrive at the presently claimed combination of steps. 
The Office Action contends that Lang teaches that "foundry sand core and mold compositions ... wherein the clay is preferably first treated with an alkali metal compound [such as] alkali metal carbonates, hypophosphates, oxalates, borates, phosphates, silicates, sulfites and tartrates." OA at 10. The Office Action concludes that an ordinarily skilled artisan would "select the treated clay of Goodman to be mixed with the sand to from the mold composition as taught by Lang ... to yield predictable result." Id. Contrary to these assertions, Lang does not provide any motivation to combine a clay with a reducing agent selected from the group consisting of sodium sulfite, ascorbic acid, thiourea, or a combination thereof.
The Examiner respectfully submits that Lang discloses treating clay with alkali metal of sulfite. The person of ordinary skill in the art would understand that sodium is one of the alkali metals. Thus, combined teaching of Goodman, Toro, Andrew, and William teaches employing sodium sulfite to bleach clay. Thus, it would be obvious to the ordinarily skilled artisan at the time the invention was effectively filed to select the treated clay of Goodman et al. to be mixed with the sand to from the mold composition as taught by Lang based on the fact that mixing alkali-treated clay with the sand to form the mold composition is known in the art (Col 6, lines 21-29 of Lang) and also the skilled artisan could select the treated clay of Goodman et al. to be used in the mold composition as taught by Lang to yield predictable result.
Applicant argues that Lang is directed to the use of water- soluble graft copolymerization products of acrylic acid and a water-soluble polyhydroxy polymeric compound, to impart superior characteristics to foundry sand compositions made of sand.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., free of water- soluble graft copolymerization products of acrylic acid and a water-soluble polyhydroxy polymeric compound) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004).
Applicant argues that bentonite or fire clay and Lang is concerned about the calcium ions in the clay and treats the clay with an alkali metal to sequester and remove the calcium impurity. Lang is silent with respect to any other metal impurity, let alone iron. Lang is silent with respect to the use of a reducing agent to reduce the amount of iron present as ferric iron (Fe3+) to ferrous iron (Fe2+), as claimed. The applicant argues that none of the applied references contain disclosures about the beneficial effect of the treatment of the clay with the reducing agent as applicant sets forth in paragraph [0041]. 
The Examiner respectfully submits that combined teaching of Goodman, Toro, Andrew, and William discloses reducing agent such as sodium sulfide treated montmorillonite clay and Lang discloses the reducing agent treated montmorillonite clay. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Thus, The Fe3+ is reduced to Fe2+. A chemical composition and its properties are inseparable. It is has been held that “when the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possess properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant" as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). 
Applicant argues that Manjanna does not teach or suggest the subject matter of the amended claims. As discussed above, independent claims 37 and 57 have been amended to recite that a method of combining a first clay with at least one reducing agent to produce a binding agent and combining the binding agent with sand to form a clay/sand mixture. 
The Examiner respectfully submits that US’168 discloses It is known that in foundry technology, synthetic molding sands are used, which essentially consist of the refractory, granular basic substance, i.e. granular mass, and additives. The additives have various tasks. In particular, they are supposed to contribute to an improvement of the surface quality of the cast parts produced using the molding sand described. Binders are added to the molding sands as additives. These binders are usually natural inorganic binders, such as clays, particularly clays that contain montmorillonite, so-called bentonites. A mold is made. ([0002] and [0032]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUANGYI ABU ALI whose telephone number is (571)272-6453. The examiner can normally be reached Monday - Friday, 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHUANGYI ABU ALI/           Primary Examiner, Art Unit 1731